Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 3, 2018

                                      No. 04-18-00646-CV

                   IN THE INTEREST OF J.A.R. JR., J.R.R. AND A.I.T.,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02660
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. The reporter’s record was originally due on September 20, 2018. On
September 26, 2018, the court reporter filed a notification of late record requesting an extension
of time to file the reporter’s record until October 12, 2018. It is therefore ORDERED that the
reporter’s record must be filed in this appeal no later than October 12, 2018. TEX. R. APP. P.
35.3(c). FURTHER REQUESTS FOR EXTENSIONS OF TIME ARE DISFAVORED.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court